Citation Nr: 9909948	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for inadequate 
personality disorder.  

2.  Entitlement to service connection for a back injury.  

3.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1961 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal. 

The issue of entitlement to service connection for bronchitis 
will be addressed in the REMAND following the ORDER portion 
of this DECISION.  

FINDINGS OF FACT

1.  Inadequate personality disorder is not a compensable 
disability.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's chronic low back pain and his active 
duty service.  


CONCLUSIONS OF LAW

1.  Inadequate personality disorder is not a compensable 
disability; the claim for service connection for personality 
disorder lacks legal merit.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.303, 20.101 (1998).  

The claim for service connection for a back injury is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

A.  Personality Disorder

The veteran served on active duty in the Navy.  He contends 
that while in service, the Navy personnel lied to him about 
his job, where he would be stationed, and other things which, 
he claims, caused him such stress that he attempted suicide 
on two occasions while on active duty.  

The veteran's service medical records show that in December 
1962 he was admitted to sick bay for treatment of very 
minimal self-inflicted wounds of the left wrist.  He 
underwent examination and, in the examiner's opinion, the 
veteran's act represented a suicidal gesture, and not a real 
attempt, which was an attention-getting, immature act and 
represented an attempt to manipulate authority.  The 
diagnosis was immaturity reaction manifested by suicidal 
gesture.  In January 1963, he was found in his barracks after 
multiple attempts at trying to slash his wrists.  The medical 
report notes that he had hardly broken the skin.  He was 
examined for a suicidal gesture.  The examiner found the 
veteran was well oriented as to person, time and place.  He 
did not appear to be suffering from any delusions, 
hallucinations, or ideas of reference.  The examiner noted 
that the veteran had a long history of inadequate response to 
intellectual, emotional, social and physical demands and that 
his means of handling frustration and anxiety consisted of 
wrist slashing which was a gesture and was intended to gain 
some support and manipulation of his environment.  He was 
found to have a personality disorder and the examiner's 
recommendation was to have the veteran administratively 
discharged from active duty because of his inadequate 
personality structure.  

The veteran's private outpatient treatment records for 
December 1995 to May 1997 are of record.  These show 
complaints and treatment for shoulder pain, an eye condition, 
complaints of back pain, basal cell carcinoma of the right 
ear lobe, and hepatitis C.  However, there are no references 
in these medical records to personality disorder or any other 
current psychiatric disorder.  

Even assuming, arguendo, that the veteran still has the 
personality disorder diagnosed during service, the Board 
points out that defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).  "[Personality] disorders are developmental in 
nature, and, therefore, not entitled to service connection.  
Regulatory authority provides that personality disorders will 
not be considered as disabilities under terms of the 
[Schedule for Rating Disabilities].  See 38 C.F.R. §§ 4.9, 
4.127 (1991).  Therefore, as a matter of law there is no 
compensable rating disability."  Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  Although service connection may be 
granted, in limited circumstances, based on evidence that a 
personality disorder has been aggravated by superimposed 
disease or injury, see Carpenter v. Brown, 8 Vet. App, 240, 
245 (1995), the Board notes that there is no medical evidence 
showing that this has occurred in this case, and the veteran 
is not competent to provide probative evidence on such a 
medical matter, see Espiritu v. Derwinski, 2 Vet. App. 292, 
294-5 (1992). 

In its decisions, the Board is bound by applicable statutes, 
the regulations of the VA, and precedent opinions of the 
General Counsel of the VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Because the law, and not the facts, are 
dispositive of this claim, it must be denied as lacking legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Furthermore, despite the RO's denial of the claim as not well 
grounded, the veteran was apprised of the fact that 
personality disorders are not, by law, diseases or injuries 
for disability compensation purposes (See July 1997 Statement 
of the Case).  Thus, there is no prejudice to the veteran in 
the Board denying the claim on that basis.  See Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).





B.  Back Injury

The veteran maintains that he injured his back in service 
while emptying heavy trash bins.  His service medical records 
reflect that he was seen only one time for complaints of back 
pain, which was in February 1963.  At that time, he had 
complaints of a backache after riding in a bus for twelve 
hours.  A possible sprain was diagnosed and he was treated 
with heat to the area.  The report of his May 1963 separation 
from active duty physical examination shows that his spine 
was normal and no history or symptomatology associated with 
back pain is noted.  

It is not until over thirty years after the veteran's 
separation from active duty service that the record reflects 
subsequent complaints of back pain.  Those complaints are 
reflected in his private outpatient treatment records for 
December 1995 to May 1997.  In December 1994, September 1996, 
May 1997, and December 1997, he was seen for chronic back 
pain.  However, those medical records do not reflect an 
opinion as to the etiology of any current back pain.  In 
other words, there is no competent, i.e., medical evidence 
establishing a relationship, or nexus, between the veteran's 
current back pain and a disease or incident that occurred 
while he was on active duty.  

The veteran may well believe that his current back pain is 
the result of or the same disorder for which he was treated 
in service in 1963.  However, even if his assertion is 
accepted as establishing continuity of back pain 
symptomatology since service consistent with Savage and 
section 3.303(b), his claim would still fail in the absence 
of a medical opinion linking that symptomatology to the 
current condition.  As the veteran is a lay person without 
medical training or expertise, he is not competent to render 
an opinion on a medical matter (here, medical causation); 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, 2 Vet. App. at 294-5.  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a back injury is well grounded.  As the duty 
to assist has not been triggered by evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the record to support his claim for service 
connection on that issue.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claim for 
a back injury.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

The Board also notes that the RO set forth the legal 
requirement of presenting a well-grounded claim in its July 
1997 Statement of the Case.  The Board finds that the duty to 
inform the veteran of evidence needed to complete his 
application for benefits has been met.  See 38 C.F.R. § 5103; 
Robinette v., Brown, 8 Vet. App. 69, 77-78 (1996).  


ORDER

Service connection for inadequate personality disorder is 
denied.  

In the absence of evidence of a well-grounded claim, service 
connection for a back injury is denied.  


REMAND

In April 1997, the VA received the veteran's claim for 
entitlement to service connection for an inadequate 
personality disorder, a back injury, and for bronchitis.  The 
RO denied the claims in June 1997 and the veteran was so 
notified of the denials by VA letter, also dated in June 
1997.  The RO received the veteran's Notice of Disagreement 
(NOD) to the denial for "stress" and back injury in July 
1997 and, the same month, the RO sent the veteran a Statement 
of the Case (SOC) on those two issues, along with a notice of 
his appellate rights.  In September 1997, the veteran 
submitted VA Form 9, Appeal to Board of Veterans' Appeals, 
thereby timely perfecting his appeal on the denial of service 
connection for inadequate personality disorder and for a back 
injury.  See 38 C.F.R. § 20.202.  However, in that VA Form 9 
he also clearly expressed his disagreement with the RO's June 
1997 decision denying him service connection for bronchitis.  
As such, the VA Form 9 that was received by the RO in 
September 1997 constitutes a timely filed NOD on the denial 
of service connection for bronchitis and places the claim in 
appellate status.  See 38 C.F.R. § 20.201.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, thereby initiating 
the appellate process, the claimant is entitled to an SOC, 
and the RO's failure to issue an SOC is a procedural defect 
requiring remand.  See 38 C.F.R. § 19.9(a); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

The Board further points out that an NOD initiates appellate 
review in the VA administrative adjudication process.  The 
request for appellate review is completed by the claimant's 
filing of a substantive appeal, VA Form 9, Appeal to Board of 
Veterans' Appeals, after the SOC is issued by the RO.  See 
38 U.S.C.A. § 7105(a), (d)(1), (3).  Therefore, the appeal 
should be returned to the Board following the issuance of the 
SOC only if it is perfected by the filing of a timely 
substantive appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO is to issue the veteran an SOC on 
the denial of service connection for 
bronchitis.  The appellant and his 
represented are reminded that appellate 
review of this issue may only be 
accomplished if a timely substantive 
appeal is filed.  If and only if the 
veteran submits a timely substantive 
appeal, should the RO, in accordance with 
current appellate procedures, certify 
that issue for appellate review and 
return the case to the Board.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met on the issue of service connection 
for bronchitis.  The veteran need take no action until 
otherwise notified; however, he may furnish additional 
evidence and argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

